Bell, Justice.
1. Under the evidence, direct and circumstantial, it can not be said as a matter of law that the auditor’s findings of fact were unauthorized.
2. A new trial was not required by the rulings of the auditor excluding testimony. Even if the evidence was admissible, it is apparent from the whole record that its rejection was harmless; and especially is this true since other testimony to the same general effect and from the same witness was admitted without objection.
3. The court did not err in disapproving the exceptions of fact and overruling the exceptions of law to the auditor’s report, or in rendering judgment in favor of the plaintiff and the intervenors.

Judgment affirmed.

All the Justices concw, except Russell, O. J., who dissents.